Case 5:18-cv-07233-EJD Document 1-1 Filed 11/29/18 Page 1 of 9




                   Exhibit A
Case 5:18-cv-07233-EJD Document 1-1 Filed 11/29/18 Page 2 of 9
Case 5:18-cv-07233-EJD Document 1-1 Filed 11/29/18 Page 3 of 9
Case 5:18-cv-07233-EJD Document 1-1 Filed 11/29/18 Page 4 of 9
Case 5:18-cv-07233-EJD Document 1-1 Filed 11/29/18 Page 5 of 9
                    Case 5:18-cv-07233-EJD Document 1-1 Filed 11/29/18 Page 6 of 9




                    PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT


                        The following confirms and memorializes an agreement that Jingchi Corp., a
        Delaware corporation (the “Company”) and I [Kun Huang] have had since the commencement of
        my employment (which term, for purposes of this agreement (the “Agreement”), shall be deemed
        to include any relationship of service to the Company that I may have had prior to actually
        becoming an employee) with the Company in any capacity and that is and has been a material
        part of the consideration for my employment by Company:

                        1.      I have not entered into, and I agree I will not enter into, any agreement
        either written or oral in conflict with this Agreement or my employment with Company. I will
        not violate any agreement with or rights of any third party or, except as expressly authorized by
        Company in writing hereafter, use or disclose my own or any third party’s confidential
        information or intellectual property when acting within the scope of my employment or
        otherwise on behalf of Company. Further, I have not retained anything containing any
        confidential information of a prior employer or other third party, whether or not created by me.

                        2.      Company shall own all right, title and interest (including patent rights,
        copyrights, trade secret rights, mask work rights, sui generis database rights and all other
        intellectual property rights of any sort throughout the world) relating to any and all inventions
        (whether or not patentable), works of authorship, mask works, designs, know-how, ideas and
        information made or conceived or reduced to practice, in whole or in part, by me during the term
        of my employment with Company to and only to the fullest extent allowed by California Labor
        Code Section 2870 (which is attached as Appendix A) (collectively “Inventions”) and I will
        promptly disclose all Inventions to Company. Without disclosing any third party confidential
        information, I will also disclose anything I believe is excluded by Section 2870 so that the
        Company can make an independent assessment. I hereby make all assignments necessary to
        accomplish the foregoing. I shall further assist Company, at Company’s expense, to further
        evidence, record and perfect such assignments, and to perfect, obtain, maintain, enforce, and
        defend any rights specified to be so owned or assigned. I hereby irrevocably designate and
        appoint Company as my agent and attorney-in-fact, coupled with an interest and with full power
        of substitution, to act for and in my behalf to execute and file any document and to do all other
        lawfully permitted acts to further the purposes of the foregoing with the same legal force and
        effect as if executed by me. Without limiting Section 1 or Company’s other rights and remedies,
        if, when acting within the scope of my employment or otherwise on behalf of Company, I use or
        disclose my own or any third party’s confidential information or intellectual property (or if any
        Invention cannot be fully made, used, reproduced, distributed and otherwise exploited without
        using or violating the foregoing), Company will have and I hereby grant Company a perpetual,
        irrevocable, worldwide royalty-free, non-exclusive, sublicensable right and license to exploit and
        exercise all such confidential information and intellectual property rights.

                        3.      To the extent allowed by law, paragraph 2 includes all rights of paternity,
        integrity, disclosure and withdrawal and any other rights that may be known as or referred to as
        “moral rights,” “artist’s rights,” “droit moral,” or the like (collectively “Moral Rights”). To the
        extent I retain any such Moral Rights under applicable law, I hereby ratify and consent to any
        action that may be taken with respect to such Moral Rights by or authorized by Company and


GDSVF&H\2759666.1
                    Case 5:18-cv-07233-EJD Document 1-1 Filed 11/29/18 Page 7 of 9




        agree not to assert any Moral Rights with respect thereto. I will confirm any such ratifications,
        consents and agreements from time to time as requested by Company.

                        4.     I agree that all Inventions and all other business, technical and financial
        information (including, without limitation, the identity of and information relating to customers
        or employees) I develop, learn or obtain during the term of my employment that relate to
        Company or the business or demonstrably anticipated business of Company or that are received
        by or for Company in confidence, constitute “Proprietary Information.” I will hold in confidence
        and not disclose or, except within the scope of my employment, use any Proprietary Information.
        However, I shall not be obligated under this paragraph with respect to information I can
        document is or becomes readily publicly available without restriction through no fault of mine.
        Upon termination of my employment, I will promptly return to Company all items containing or
        embodying Proprietary Information (including all copies), except that I may keep my personal
        copies of (i) my compensation records, (ii) materials distributed to shareholders generally and
        (iii) this Agreement. I also recognize and agree that I have no expectation of privacy with
        respect to Company’s telecommunications, networking or information processing systems
        (including, without limitation, stored computer files, email messages and voice messages) and
        that my activity and any files or messages on or using any of those systems may be monitored at
        any time without notice.

                        5.    Until one year after the term of my employment, I will not encourage or
        solicit any employee or consultant of Company to leave Company for any reason (except for the
        bona fide firing of Company personnel within the scope of my employment).

                       6.     I agree that during the term of my employment with Company (whether or
        not during business hours), I will not engage in any activity that is in any way competitive with
        the business or demonstrably anticipated business of Company, and I will not assist any other
        person or organization in competing or in preparing to compete with any business or
        demonstrably anticipated business of Company.

                       7.     I agree that this Agreement is not an employment contract for any
        particular term and that I have the right to resign and Company has the right to terminate my
        employment at will, at any time, for any or no reason, with or without cause. In addition, this
        Agreement does not purport to set forth all of the terms and conditions of my employment, and,
        as an employee of Company, I have obligations to Company which are not set forth in this
        Agreement. However, the terms of this Agreement govern over any inconsistent terms and can
        only be changed by a subsequent written agreement signed by the President of Company.

                        8.    I agree that my obligations under paragraphs 2, 3, 4 and 5 of this
        Agreement shall continue in effect after termination of my employment, regardless of the reason
        or reasons for termination, and whether such termination is voluntary or involuntary on my part,
        and that Company is entitled to communicate my obligations under this Agreement to any future
        employer or potential employer of mine. My obligations under paragraphs 2, 3 and 4 also shall
        be binding upon my heirs, executors, assigns, and administrators and shall inure to the benefit of
        Company, its subsidiaries, successors and assigns.




GDSVF&H\2759666.1                                       2
                    Case 5:18-cv-07233-EJD Document 1-1 Filed 11/29/18 Page 8 of 9




                       9.      Any dispute in the meaning, effect or validity of this Agreement shall be
        resolved in accordance with the laws of the State of California without regard to the conflict of
        laws provisions thereof. I further agree that if one or more provisions of this Agreement are held
        to be illegal or unenforceable under applicable California law, such illegal or unenforceable
        portion(s) shall be limited or excluded from this Agreement to the minimum extent required so
        that this Agreement shall otherwise remain in full force and effect and enforceable in accordance
        with its terms. This Agreement is fully assignable and transferable by Company, but any
        purported assignment or transfer by me is void. I also understand that any breach of this
        Agreement will cause irreparable harm to Company for which damages would not be a adequate
        remedy, and, therefore, Company will be entitled to injunctive relief with respect thereto in
        addition to any other remedies and without any requirement to post bond.

                       Remainder of page intentionally left blank. Signature page to follow.




GDSVF&H\2759666.1                                       3
Case 5:18-cv-07233-EJD Document 1-1 Filed 11/29/18 Page 9 of 9
